Title: To George Washington from Margaret Hay, 30 August 1792
From: Hay, Margaret
To: Washington, George


  Fort George, N.Y., 30 Aug. 1792. Writes GW in hopes of a “vindacation of my injured Charecter.” She says that an earlier letter to GW asking for “pecuniary assistance” elicited no reply, even though GW had received the letter and initially was inclined to assist her, “but after that you wrote a Gentelman in Albany who give me such a Charecter that you thought me unworthy of even pity. . . . I am sorry to think that. . . worthy Citizens will let an innocent woman suffer all that art and malice can invent and beleive evry falshood that a subtle unnatureal enemy [her husband] has spared no expence or truble to get circulated rether then Give them selves the truble to bring the truth to light.” Her husband’s “next step,” she says, “is to sue for a devorce in vermount I am now very ill in consequence of his treatment when he was last hear he offered me a paper relative to his intended devorce as I did not know that my acceptence of it would be proper I refused it . . . and when I a second time refused it he draged me into a dark room how he treated me I can not tell for my fright had deprived me of Reson . . . but he left convincing proofs of his brutaliaty for my side remained black for several weeks where he had trampt or kicked me the pain of it now is allmost intolorable had he put an end to my Life that would have been an act of mercy—he has got leave to go on so long with impunity I have no doubt he will close the guilty scene in that way if he is not prevented by the interposition of devine providence.”
